Citation Nr: 1331280	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  08-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992, including service in Southwest Asia during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before a Decision Review Officer (DRO) in January 2009, and before the undersigned in August 2009.  A transcript of each hearing has been associated with the claims folder.  The appeal was remanded for additional development in February 2010.

In March 2012, the Board issued a decision denying the instant claim of service connection for migraine headaches.  The Veteran then appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In January 2013, the Court issued an order granting a Joint Motion for Partial Remand (JMPR) setting aside and remanding that portion of the Board's March 2012 decision that denied service connection for migraine headaches.  [The Board's March 2012 decision also remanded two issues to the agency of original jurisdiction (AOJ):  (1) entitlement to service connection for a skin disorder; and (2) entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD).  Those two issues remain pending below at the AOJ and are not currently within the Board's appellate jurisdiction.  See 38 C.F.R. §§ 19.9, 19.38, 20.101.]   

The  issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  

Here, on his service entrance examination, while the Veteran endorsed "frequent or severe headaches" and the examiner documented "headaches in past," his head and neurological examinations were normal.  Therefore, he is presumed to have been sound as to migraine headaches on entrance into service.  See 38 C.F.R. § 3.304(b)(1)(stating that a mere history of preservice existence of conditions recorded at the time of examination does not constitute evidence that the disorder in fact preexisted service); see Crowe v. Brown, 7 Vet. App. 238 (1995) (finding that a physician's note on an entrance examination report only referring to the Veteran's reported history of a disability is not recorded in an examination report within the meaning of 38 C.F.R. § 3.304(b) and the presumption of soundness attaches).

However, in addition to his report at enlistment, the Veteran has consistently testified that he experienced headaches prior to military service.  See DRO hearing transcript at 25; see also Board hearing transcript at 7.  Moreover, on April 2010 VA examination, the examiner concluded that the Veteran had migraine headaches predating military service.  Thus, for purposes of this remand, the Board concludes that the combination of this evidence constitutes clear and unmistakable evidence that the Veteran had migraine headaches that preexisted his service entrance.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).

The Veteran has testified that his migraine headaches increased in severity while he was in service, particularly after he was given "white pills" in the Persian Gulf, which he self-treated with Motrin.  The Veteran is competent to describe experiencing headaches, and the Board finds these statements to be credible for purposes of this remand. 

What remains at issue is whether there is clear and unmistakable evidence that preexisting migraines were not aggravated by events that occurred during the Veteran's service.  The Veteran was afforded a VA examination to assess his migraine headaches in April 2010.  The examiner ultimately concluded that it was "less likely than not" that the Veteran's preexisting headaches permanently worsened during service, rather than addressing whether there was "clear and unmistakable" evidence that the Veteran's migraine headaches were not aggravated by any event or incident of service.  As such, an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the examiner who provided the April 2010 VA examination for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the April 2010 examination report and any relevant records, and provide an addendum opinion. 

For purposes of this remand, the Board has determined that clear and unmistakable evidence shows migraine headaches preexisted the Veteran's service entrance.  Therefore, the examiner is asked to provide an opinion responding to the following questions:

A.  Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's preexisting migraine headaches did not undergo a permanent increase in the severity of the underlying pathology during service?  The examiner is advised that for purpose of providing this medical opinion, please accept as truthful the Veteran's description of an increase in migraine headaches during service, particiuarly after he was given "white pills" in the Persian Gulf.

B.  If there was a permanent increase in the severity of the Veteran's migraine headaches during service, then is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the increase was due to the natural progression of the disability?  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative before returning the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



